Citation Nr: 0737554	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  95-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than March 14, 2005, 
for the grant of a 100 percent disability evaluation for 
schizophrenia, paranoid type.  

(The issue of whether clear and unmistakable error (CUE), as 
defined by 38 C.F.R. 3.105(a) (2007), was made in a May 11, 
1944 rating decision, wherein the RO reduced the evaluation 
for dementia praecox from 70 percent to 30 percent is 
addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
April 1943.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of certain rating decisions of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC or RO).  A February 
1995 rating decision increased the disability evaluation for 
schizophrenia, paranoid type, from noncompensable to 30 
percent, effective from September 30, 1994.  A May 1998 
rating decision further increased the disability evaluation 
from 30 percent to 50 percent, effective from September 30, 
1994.  The veteran perfected an appeal as to the rating 
assigned.  

The Board issued a decision on March 11, 2002, that confirmed 
the denial of the assignment of a disability evaluation in 
excess of 50 percent for schizophrenia, paranoid type, and 
the appellant appealed that determination to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
In January 2004, the CAVC granted a Joint Motion for Remand 
and vacated the March 11, 2002, Board decision and remanded 
the case to the Board for readjudication and issuance of a 
new decision.  When this matter was last before the Board in 
December 2004, it was remanded to the RO for additional 
development.  

In December 2005, the RO issued a rating decision that 
increased the disability evaluation for schizophrenia, 
paranoid type, from 50 percent to 100 percent, effective from 
March 14, 2005.  This award is considered a full grant of the 
benefits that had been sought on the foregoing appeal.  The 
veteran subsequently perfected an appeal as to the effective 
date of the award of the 100 percent disability rating.  
FINDINGS OF FACT

1.  In May 1944, the RO reduced the evaluation for the 
veteran's psychiatric disorder, characterized as dementia 
praecox, to 30 percent.  It was further reduced to 
noncompensable in November 1948, as a recent examination had 
found the disorder to be in remission.  The veteran did not 
file a notice of disagreement within one year of having been 
provided notice of that decision, and it is now final.  

2.  In a May 1991 rating decision, the RO continued the 
noncompensable disability rating for the veteran's 
psychiatric disorder, therein characterized as schizophrenia, 
paranoid type.  The veteran did not file a notice of 
disagreement within one year of having been provided notice 
of that decision, and it is now final.  

3.  The veteran did not file another claim of entitlement to 
an increased disability evaluation for his service-connected 
psychiatric disorder until an informal claim for entitlement 
to an increased evaluation was received on September 30, 
1994, and the RO granted an increased evaluation to 50 
percent from that date.  

4.  In December 2005, the RO granted an increased evaluation 
from 50 percent to 100 percent for the veteran's service-
connected psychiatric disorder, therein characterized as a 
schizophrenia, paranoid type, effective from March 14, 2005.  

5.  Prior to March 14, 2005, the veteran's service-connected 
schizophrenia, paranoid type, was productive of no more than 
mild impairment, and did not manifest the requisite 
symptomatology for a 100 percent schedular rating.  That is, 
it was not shown prior to March 14, 2005 to be productive of 
severe impairment of social and industrial adaptability, 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness, as to produce total 
social and industrial inadaptability; nor was it shown prior 
to March 14, 2005, to be productive of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

6.  The veteran's service-connected schizophrenia, paranoid 
type, was not in and of itself shown to prevent him from 
securing and following substantially gainful employment prior 
to March 14, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to March 14, 2005, 
for the assignment of an increased evaluation of 100 percent 
for schizophrenia, paranoid type, have not been met or 
approximated.  38 U.S.C.A. §§ 1110, 1155, 5107, 5108, 5110, 
7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.400(q)(ii) (2007), 4.132, Diagnostic Code 
9203 (effective prior to November 7, 1996); 38 C.F.R. §§ 
3.102, 4.3, 4.130, Diagnostic Code 9203; 61 Fed. Reg. 52,695-
52,702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice pertinent to the effective date issue on appeal by 
letter dated in July 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Given that the effective date claim represents a 
"downstream" issue from the increased rating claim, the 
foregoing notice came after the initial adjudication.  Thus, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  Regardless, 
if there was such a procedural defect, it has been cured 
without prejudice to the veteran because the veteran's claim 
was subsequently readjudicated by the RO (see the June 2007 
statement of the case), and because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  See for example the June 
2007 statement from the veteran's attorney indicating that no 
additional information or evidence would be submitted.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran pertinent 
examinations, obtained a medical opinion as to the severity 
of the disability in question since the grant of service 
connection, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  As noted above, in June 2007, 
the veteran's attorney indicated that no additional 
information or evidence was available or needed to be 
obtained.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

Pertinent service medical records reveal that dementia 
praecox was diagnosed while the veteran was in the service.  
In November 1942, he attacked a shipmate with a monkey 
wrench, believing he was being persecuted, and that "they" 
were trying to steal his inventions.  Examination revealed 
impulsive and unpredictable behavior, auditory and visual 
hallucinations, and that the veteran claimed to be able to 
predict the future.  Insight and judgment were absent, and 
memory, attention, and comprehension were found to be 
impaired.  It was also noted that he was confused at times 
and disoriented, asocial, and preoccupied with his various 
inventions.  It was concluded that the veteran was psychotic, 
"a menace," and was in need of institutional care.  He was 
determined to be unfit for service and was released.  It was 
also indicated that the "[p]robable future duration" was 
permanent.  The record indicates that the veteran was 
discharged in April 1943.

In April 1943, the veteran submitted a claim for compensation 
or pension.  He reported recently being hospitalized at the 
United States Public Health Service.  Another claim was 
submitted in December 1943.

In May 1943, the RO received a notice from the United States 
Public Health Service noting that the veteran was discharged 
from their hospital in May 1943.

The RO subsequently received multiple letters documenting 
that the veteran was hospitalized while he was still enlisted 
in the service.

In February 1944, the RO granted service connection for 
dementia praecox, with the assignment of a 70 percent 
evaluation, effective July 13, 1943.  He was found to be 
incompetent.

In May 1944, the RO reduced the evaluation for dementia 
praecox to 30 percent.  It was further reduced to 
noncompensable in November 1948, as a recent examination had 
found the disorder to be in remission.  The veteran did not 
file a notice of disagreement with either of these decisions.  

Pursuant to a 1985 claim for an increased rating, VA 
neuropsychiatric examination in January 1986 resulted in a 
diagnosis of "schizophrenia, paranoid type, in the past," 
with no evidence of psychosis, a good prognosis, and no 
social or industrial impairment.  The veteran was found to be 
competent.  

Pursuant to a 1991 claim for an increased rating, VA 
psychiatric examination in May 1991 found the veteran to be 
competent, with no evidence of psychosis, a good prognosis, 
and no social or industrial impairment.  

In a May 1991 rating decision, the RO continued the 
noncompensable disability rating for the veteran's 
psychiatric disorder, therein characterized as schizophrenia, 
paranoid type.  The veteran did not file a notice of 
disagreement within one year of having been provided notice 
of that decision.  

On September 30, 1994, an informal claim for entitlement to 
an increased evaluation for schizophrenia was received.

In December 1994, the RO received a variety of lay statements 
as well as a May 1991 VA hospitalization report.  This report 
documented the veteran as being clean and reasonably tidy, 
and that he sat quietly but responded appropriately to 
questions.  The veteran reported that his mood was cheerful 
most of the time.  There was no evidence of psychomotor 
impairment.  He reported being unemployed and that he would 
perform chores around the home and yard.  He also reported an 
interest in rock hunting.

When performing a task, he reported that he would have 
trouble concentrating when interrupted; however, he reported 
that he was not irritable and denied any weeping or suicidal 
ideation.  No thought disorder or paranoid ideas were 
elicited.  Self-image was described as good.  Memory was 
intact.

It was concluded that there was no evidence of psychosis at 
that time with no social and industrial impairment.

The veteran's spouse presumably inserted her own comments 
over the examination report, contending that the veteran did 
have memory problems and that he could not even remember his 
personal hygiene.  She further contended that he was 100 
percent disabled.

Lay statements submitted at this time were from HEW (a cousin 
of the veteran) and the veteran's spouse.  HEW discussed the 
veteran's mental condition during service and noted that he 
was unable to work and was totally supported by his parents 
following his medical discharge from the service.

The veteran's spouse contended that the veteran's memory and 
concentration were impaired since his discharge from the 
military.  She contended that his ability to work was 
impaired and that he had been taken care of by his parents.  
She also contended that the veteran's mental disorder had not 
been cured and that there was no cure for this disorder.  In 
another statement she also contended that the veteran's 
ability to relate to others was impaired; that he was unable 
to remember to take care of himself (including personal 
hygiene), fabricated stories and lied most of the time; was 
always in trouble with credit card debt; had memory problems 
and loss of concentration; would get mad at her for no reason 
at all; had sleeplessness; and had intermittent cold sweats 
and dizziness.

In December 1994, the RO received a November 1994 examination 
report from Dr. R.T., Ed.D, N.C.C., L.P.C., C.C.M.H.C.  
During the evaluation, the veteran reported that he had not 
worked in his lifetime.  He also talked about some mining 
claims with which he had been involved.  He was noted as 
talking in a very suspicious manner during this portion of 
the conversation.  He indicated in general that he was 
suspicious of the government.

The veteran reported that his typical day started with his 
wife waking him up so that he could take her to work.  He 
reported then going to the local bakery for coffee and donuts 
for two to three hours.  He reported that he would generally 
keep to himself unless someone approached him.  He reported 
studying his rock collection during the day, then picking his 
wife up from her job, if he remembered.  During the evening 
he reported going to the local Town Pump Restaurant for a few 
hours then returning home to watch the news.  He reported 
some problems with sleeping but rated it as a two out of 
three, with three being the most satisfying sleep.  He also 
"listed" problems with memory, concentration, physical 
hygiene, and his temper at times.

The examiner noted that the veteran spoke with a flat tone of 
voice in response to questions, showing no enthusiasm.  He 
was deemed to be of average intelligence.  While oriented in 
all spheres, it was noted that he seemed to lack 
concentration as the conversation continued.  Remote and 
recent memory seemed to be impaired, and speech revealed some 
suspiciousness.  It was thought that he seemed to exhibit a 
slight to moderate thought disorder.

Dr. R.T. concluded that concentration skills seemed 
"extremely poor."  He further found that the veteran's 
physical hygiene had deteriorated significantly over the past 
few years "according to him and his wife."  It was thought 
that the symptoms had increased drastically during the last 
year or two, and his ability to drive seemed impaired, 
although it was acknowledged that he continued to drive.

It was noted that the nature of the veteran's psychiatric 
disorder was never fully explored in the past because he was 
basically untreated throughout his lifetime.  Dr. R.T. 
concluded that the veteran could benefit from medication for 
his "schizophrenic like condition."  The diagnosis was 
undifferentiated schizophrenia.

In December 1994, the veteran's spouse submitted another 
statement in which she essentially contended that the 
veteran's mental condition warranted a higher evaluation.

In February 1995, a claim for a TDIU evaluation was 
submitted.  In May 1995, a local hearing was conducted before 
the RO.  During the hearing it was contended, in pertinent 
part, that the veteran's schizophrenia was active and had 
continued to be active for 50 years. Tr., pp. 2-3.  It was 
contended that the veteran's schizophrenia was active because 
the veteran had never worked and was never an active part of 
the society that he lived in. Tr., p. 3.

It was noted that the veteran had not received psychiatric 
treatment, and the veteran's spouse stated that she did not 
believe in medication.  Thus, it was contended that the 
veteran's condition had not gone into remission because he 
had never received treatment. Tr., pp. 3-4, 11.

The veteran's spouse testified that the veteran had been 
unable to work since his release from the military because of 
his mental disability; needed regular aid and assistance; had 
poor personal hygiene; and behaved strangely and 
unpredictably.  Tr., pp. 6-7.

The veteran testified that he enjoyed sawing rocks and 
polishing rocks.  He reported driving some to the grocery 
store and that they sometimes went to restaurants.  Tr., p. 
15.

In April 1995, the RO received multiple lay statements.  
These statements discussed the veteran's mental health and 
occupational history.  Several of them opined or indicated 
that he was unable to work because of his mental condition.

In the April 1995 substantive appeal, the veteran's spouse 
reiterated many of her previous contentions regarding the 
severity of the veteran's impairments.  She contended that 
his social and industrial judgment were impaired; that he had 
memory loss, very poor personal hygiene, and needed regular 
aid and attendance; was moody and irritable; and was 
psychotic.  (A July 2000 rating decision denied the claim for 
special monthly compensation based on the need for aid and 
attendance.  This matter is not before the Board at this 
time.  38 C.F.R. § 20.200).

In a June 1995 VA mental disorders examination report the VA 
examiner noted that he had examined the veteran in January 
1995, and had found no major psychiatric diagnosis, although 
there had been a history of one in the past.

During the examination, the veteran reported activities of 
daily living similar to those reported to Dr. R.T.  In 
addition, he reported that a visitor would sometimes come by 
and help him with cutting rocks, and that he might talk to 
some people during the day.  He reported having dreams but 
denied major nightmares.  He reported last working 10 years 
prior as a janitor for two months but lost his job when the 
plant was closed down.

The veteran reported that he and his wife were having more 
problems, i.e., the bills were "piling up."  He reported that 
he lived in the home his parents gave him and that he kept 
the place clean.  He also reported helping with the yard 
work, including working in the garden.

The veteran's wife also talked with the examiner and reported 
that he could not remember things, had poor personal hygiene, 
and that he needed to be prompted.  She reported that he was 
moody and irritable but not violent.

On examination, the veteran was dressed in jeans and a 
flannel shirt.  It was indicated previously in the report 
that he had also worn an "appropriate winter jacket."  He was 
described as pleasant and cooperative.  He did not appear to 
know the current date; he stated it was June 12 when in fact 
it was June 16.

The veteran's affect was found to be appropriate and not 
nervous.  Insight was described as normal for a man of his 
age.  Judgment was found to be intact and he was described as 
knowing right from wrong.  The examiner concluded that there 
was no evidence on examination of schizophrenia as was 
diagnosed by Dr. R.T.

It was concluded that the veteran had a history of psychotic 
episodes in the long past and that he had not had any medical 
treatment for a disorder of significance over the past 10 or 
15 years.  No major psychiatric symptomatology was found, but 
the veteran was found to have some limitations of 
socialization skills.  The examiner was unable to determine 
whether this limitation was due to his psychiatric condition 
or simply due to a lack of social skills.

Under "Axis V," the VA examiner found the veteran to have 
some probable slight symptomatology of social problems as 
well as some possible concentration problems.  He was found 
to be functioning at a level of "70" for his age group.

In August, September, and October 1995 the veteran's spouse 
submitted lengthy handwritten statements in which a variety 
of contentions were made.  In pertinent part, she contended 
that the veteran was unemployable and that his mental 
disability warranted a higher evaluation than what he was 
currently receiving.  She indicated that the veteran should 
be entitled to a TDIU evaluation because the veteran was 
entitled to benefits from the Social Security Administration 
(SSA).  She also recounted what she perceived to be a variety 
of misdeeds performed by VA at the expense of the veteran's 
well being.  Similar statements were subsequently submitted 
by the veteran's spouse on multiple occasions throughout the 
pendency of the appeal.

In August 1997, a VA mental disorders examination was 
conducted.  The veteran initially indicated that he was in a 
difficult financial situation and noted that he had not been 
approved for SSA benefits because he had not worked long 
enough.

The examiner reported trying to imply to the veteran that he 
had social difficulties; however, the veteran contended that 
he got along well with people.  He did acknowledge that he 
tended to isolate himself.

On examination, the veteran was noted as being dressed in a 
long-sleeved cowboy shirt and was wearing a red hat.  On 
memory testing the veteran was able to remember all three 
items told to him two and a half minutes later with 
prompting.  On mathematical calculations, the examiner found 
that he appeared to be uncooperative and guessing.  The 
examiner found that he could distinguish right from wrong, 
and was able to present himself well enough to be understood 
and cooperate in the examination with the possible exception 
of the mathematical calculations.  His affect was depressed 
and he seemed to be somewhat resigned to the problems of 
growing older and dealing with financial problems.

It was concluded that the veteran had a history of a 
psychotic episode in the past but that he had not had any 
major psychiatric treatment.  No specific diagnosis was made.  
Under "Axis V," the examiner found the veteran to have a 
limitation in social functioning as well as some memory 
problems.  He was found to be functioning in the "70 range" 
for his age group.  In terms of employability, the examiner 
noted that the veteran was 76 years old, and found that his 
motivation and social skills would prevent him from working a 
full-time job at this particular stage of his life.

In June 1998, the RO received the veteran's formal 
application for a TDIU evaluation.  It was indicated that he 
had never been employed, and that he had last attempted to 
obtain employment in 1950.  Submitted with this application 
was a notice to the veteran from the SSA.  This report 
established that the veteran had earned no income from 1954 
through 1995.  It also advised the veteran that he was old 
enough for retirement benefits, and that he therefore no 
longer qualified for disability benefits.  As a result, the 
SSA declined to give a benefit estimate.  It further noted 
that he did not have enough work credits to be eligible for 
retirement benefits.

In June 1999, the RO received additional lay statements 
which, in pertinent part, reasserted that the veteran had 
been unable to work because of his mental condition.

During a June 1999 hearing before the Board that was 
conducted in conjunction with the appeal for an increased 
disability rating, the veteran contended that his mental 
disability rendered him unemployable, and that he had not 
been employed since his discharge from service. Tr., pp. 3-4.

Referring to the information provided by the veteran during 
the August 1997 VA examination, the representative asked 
whether the veteran would go down to the restaurant and 
sometimes have conversation, but a lot of times would not 
engage in conversation.  The veteran agreed. Tr., p. 7.

The representative asked the veteran whether he felt that 
individuals in the café commented about him, and the veteran 
stated that he had not heard such a thing, and specified that 
he did not think anyone was talking about him. Tr., p. 7.  
When the representative asserted that the veteran had 
previously said that he may have heard people talking about 
him, the veteran responded that he may have heard comments at 
times but that he really did not know. Id.

The veteran reported watching the news, that he was able to 
hear and understand the news, and that he sometimes would 
have a conversation with his wife about the news a half-hour 
later. Tr., p. 9.

The veteran testified that he sometimes performed home 
maintenance and that he was able to do it by himself. Tr., p. 
10.  However, he indicated that he was no longer able to 
perform repair work on a vehicle. Tr., pp. 10-11.

The veteran reported sometimes talking to his neighbors if 
they were around, at a rate of about once a week. Tr., p. 11.  
The veteran also testified that he would sometimes discuss 
the day with his wife at dinner. Tr., p. 12.  He reported 
that he would go to a restaurant for coffee later in the 
evening for about an hour.  He reported that he return home 
after this and go to sleep.  He reported that he was able to 
sleep fairly easily, but would have disturbing dreams once in 
awhile. Tr., pp. 13-14.

The veteran testified that during the night he would 
sometimes go outside when he heard a noise to check and make 
sure that there was no one "fooling around" on his property. 
Tr., p. 14.  The representative asked the veteran if he felt 
that people were out to bother him, and the veteran responded 
that he did not have this feeling. Tr., p. 15.

The veteran's spouse next testified that her husband would 
sometimes get mad when talking about conversations he had at 
the restaurant, or even when watching the television. Tr., 
pp. 17-18.  She reported that she more or less had to tell 
him what he should be doing. Tr., p. 19.  She testified that 
the veteran's conversations with his neighbors were minimal, 
and that actual conversations were rare.  She reported that 
he had no other social involvement. Tr., pp. 19-20.  She 
indicated that she had to supervise a lot of his activities 
around the house, including mowing the lawn. Tr., pp. 21-22.

The veteran's spouse testified that the veteran could be 
taken advantage of and that she did not trust him to perform 
business transactions as a result. Tr., pp. 22-23.  She 
acknowledged that he still drove but that he would get lost 
and needed her to navigate.  She stated that she had to 
remind him to maintain his personal hygiene.  Tr., p. 23.  
She opined that he was incapable of working. Tr., p. 24.  She 
also testified that the veteran's condition had not changed 
and that it remained the same. Tr., p. 27.

In May 2000, a VA examination for housebound status or 
permanent need for regular aid and attendance was conducted.  
During this examination, the veteran was described as well-
nourished, healthy, and that he communicated well.  It was 
noted that he had a schizophrenia-related mental status.  The 
veteran's spouse reported that he needed help with bathing 
and that he was unable to pay bills.  It was concluded that 
the veteran's main issue was psychiatric, and that he needed 
assistance with showering, paying bills, and meals, all of 
which were performed by his wife.

In May 2000, the veteran underwent a VA examination of his 
mental status.  It was noted that the record indicated that 
the veteran's psychiatric condition may have been in 
remission for many years.  He continued to deny taking 
psychotropic medication.  He indicated that he tried to 
maintain the house and yard, but the examiner noted that 
other records indicated that his spouse was taking care of 
such responsibilities.  The veteran reported going to 
different places to talk to people; however, the examiner 
also noted the spouse's report that he was somewhat reclusive 
and restricted in his interactions with others.  When asked 
if he had an impairment of thought process or communication, 
the veteran replied that he sometimes needed to think back on 
things and had difficulty communicating with others, 
maintaining conversations, as well as thinking along a 
specific joining of thoughts.  The veteran denied 
hallucinations or delusions and cited no inappropriate 
behavior.  He denied being suicidal or homicidal.  He 
indicated that he had no personal problems with maintaining 
his personal hygiene or other basic activities of daily 
living.  However, the wife indicated that he did have trouble 
with doing household chores and following through with 
instructions, and that she had to continually supervise his 
efforts in the home.  

The veteran was noted as having some orientation problems 
with place, and that he indicated that he would get confused 
at times and had problems with short-term memory loss.  He 
denied long-term memory problems.  He cited no obsessive or 
ritualistic behaviors.  He indicated no particular panic 
attacks or generalized anxiety, and he denied depressive 
symptoms.  He denied having any problems with sleeping.  The 
primary problems reported were physical in nature.  In terms 
of competency, the veteran reported that his wife took care 
of the finances and indicated that he could not do this very 
well.  The veteran displayed no problem with rate and flow of 
speech during the examination.  There appeared to be no 
impairment in impulse control.  Testing revealed considerable 
difficulty in basic information and vocabulary.  He was 
thought to be of below-average intelligence.  It was 
concluded that the veteran had some severe difficulties and 
functioning that were probably related to his below-average 
intelligence.  The examiner further found that that he 
appeared to be at least mildly mentally impaired in his 
cognitive ability, which would "probably impair his ability 
to function and to make decisions."

The Axis I diagnosis was schizophrenia, paranoid-type, "in 
remission . . . however, having some difficulties related to 
this that are within the occupational arena as well as 
relationships and having some unusual ideation with regard to 
his own physical health and ability to function."  It was 
further found under Axis II that at least mild mental 
retardation was indicated by pertinent testing.  Finally, it 
was concluded in Axis IV that the veteran had moderate to 
severe psychosocial symptoms in terms of interacting, 
maintaining finances, and maintaining basic activities of 
living and functioning within the household.

During an October 2001 hearing before the Board regarding the 
increased rating issue then under appeal, the veteran 
testified that he had not worked recently and did not have 
enough "points" to receive SSA benefits. Tr., p. 5.  He 
indicated that he was last seen for his psychiatric disorder 
in 1990 by Dr. R.T. Tr., p. 6.  The veteran's spouse 
testified that he saw Dr. R.T. in 1995. Id.

As noted above, a March 2002 Board decision on March 11, 
2002, confirmed the denial of the assignment of a disability 
evaluation in excess of 50 percent for schizophrenia, 
paranoid type.  The appellant appealed that determination to 
the Court, which  remanded the case to the Board, which in 
turn remanded it to the RO in December 2004 for additional 
development.  

On March 14, 2005, the veteran underwent clinical assessment 
at the Western Montana Mental Health Center.  The diagnoses 
were schizophrenia undifferentiated (by history), and rule-
out dementia.  The symptoms reported were memory problems, 
problems with activities of daily living, occasional auditory 
and visual hallucinations, problems concentrating, and some 
anxiety.  The Global Assessment of Functioning (GAF) assigned 
was 46.  

In April 2005, the veteran underwent psychological evaluation 
conducted by a Clinical Psychologist, S.L.M., Ph.D.  In the 
report of that evaluation, it was noted that the sources of 
information included a clinical interview, psychological 
testing, the clinical assessments of Western Montana Mental 
Health Center, and the medical records dated from November 
1942 to December 1947, and from May 1995 to May 2000 as 
provided by the veteran's attorney.  The diagnoses listed 
were schizophrenia, residual type, on Axis I, and mild 
retardation on Axis II.  

In terms of a summary of findings, Dr. S.L.M. noted that the 
veteran had been discharged from the military in 1942 
following a first psychotic break episode, in which 
"schizophrenia of the paranoid type (then called dementia 
praecox)," was diagnosed.  Dr. S.L.M. noted that although he 
received no psychiatric treatment since leaving the military 
hospital in the 1940's, the veteran's psychotic symptoms were 
under relatively good control.  She noted further that the 
veteran was unable to support himself and had almost no work 
history, living with his parents until his marriage in 1976, 
and being supported by his spouse since that time.  In terms 
of a current evaluation, there was evidence of an ongoing 
thought disorder with paranoia, eccentric behavior, flat 
affect, mildly disorganized speech, occasional 
hallucinations, and odd beliefs.  It was also reported that 
the veteran has had probable mental retardation since early 
childhood as he was passed along in school and did graduate, 
but was clearly not capable of learning like his peers.  
Dementia was ruled out as the veteran appeared to Dr. S.L.M. 
to have had cognitive impairment his entire life and had been 
unable to support himself.  The examiner also noted that the 
veteran, due to his age, may have an additional dementia 
process on top of his mental retardation and schizophrenia.  
Dr. S.L.M. reported that the combination of significant 
cognitive deficiencies plus psychotic thinking and virtually 
no work history or history of supporting himself at all, 
makes the veteran, at the age of 84, quite unsuitable for 
employment.  It was further concluded that the veteran was 
not capable of managing his own funds.  The GAF assigned was 
35.  

In November 2005, the veteran underwent a VA psychiatric 
examination conducted by VA psychologist, R.J.B., Ph.D.  In 
the report of the examination, the veteran was noted to be 
friendly and cooperative but had difficulty with memory and 
cognitive functioning which impacted his ability to provide 
reliable information.  The veteran's spouse indicated that he 
has not worked, and the she managed all the money and 
household chores.  The veteran appeared to the examiner to be 
experiencing significant confusion during the interview.  He 
was not oriented, and described what the examiner thought may 
have been hallucinations.  The veteran demonstrated some 
delusional thinking in that he felt that people were stealing 
from him.  Both the veteran and his wife described some mild 
auditory hallucinations as well as paranoid thinking.  The 
veteran's thinking was also characterized by tangentiality as 
he would often ramble and his speech was difficult to 
understand.  Concentration appeared to be significantly 
reduced.  He had difficulty tracking the conversation.  It 
was the examiner's opinion that a diagnosis of paranoid 
schizophrenia continued to be warranted.  The examiner also 
noted that the veteran had previously been diagnosed with 
mild mental retardation but it was unclear if this diagnosis 
was accurate, or whether it related to dementing condition.  
An overall GAF of 35 was assigned.  The examiner also noted 
that the veteran did not appear to be capable of living 
independently or taking care of his own needs.  He also 
reported that it was likely that the veteran's paranoid 
schizophrenia was of such severity as to markedly impact his 
ability to relate to others in the work setting.  The veteran 
also did not appear to be capable of managing funds in his 
own best interest.  

In December 2005, the RO issued a rating decision that 
increased the disability evaluation for schizophrenia, 
paranoid type, from 50 percent to 100 percent, effective from 
March 14, 2005.  As noted, the veteran subsequently perfected 
an appeal as to the effective date assigned.

In July 2006, Dr. R.J.B., the VA psychologist who had 
conducted the November 2005 VA examination, issued an 
addendum opinion in explanation of the findings of his 
earlier November 2005 VA examination.  The addendum indicated 
that the veteran's records had been thoroughly reviewed.  It 
set out a detailed narrative of the veteran's psychiatric 
history from his period of service through the November 2005 
VA examination.  Dr. R.J.B. wrote in summation that it was 
evident from the review of the records that the veteran 
exhibited a psychotic break that lead to his discharge from 
the Navy; that the veteran did not undergo any significant 
mental health intervention over the years; that he did not 
exhibit any cognitive deficits upon examination in 1991, but 
from 1994 through the examination in November 2005, the 
veteran's cognitive deficits worsened from mild to severe.  
Dr. R.J.B. opined that this course would suggest that the 
veteran's severe cognitive deficits are related to a 
dementing condition, and not a condition of long-standing.  
In reference to the veteran's service-connected 
schizophrenia, Dr. R.J.B stated that it appeared to be in 
long-term remission as reflected by the fact that the veteran 
did not seek mental health intervention, and that the reports 
between 1945 and July 2000 all described either no 
psychiatric symptoms or schizophrenia in remission.  Dr. 
R.J.B. noted that when he saw the veteran [in November 2005], 
he had mild psychotic symptoms, explaining that it is not 
uncommon for these symptoms to be present in individuals 
experiencing dementia.  Dr. R.J.B. concluded by stating that 
based solely on the diagnosis of service-connected 
schizophrenia, it was felt that a GAF of 65 would be most 
descriptive, and that the symptoms were relatively mild.  The 
veteran's primary limitations were said to be related to his 
severe cognitive deficits.  

In November 2006, Dr. R.J.B. issued a second addendum in an 
expressed effort to explain any perceived discrepancies 
between his November 2005 examination report and the July 
2006 addendum to that report.  In this addendum, Dr. R.J.B. 
reemphasized that based upon his review of the records dating 
back to May 1945, the veteran had a history of schizophrenia 
that was generally described by others over the years as 
being in remission; that the veteran was of average 
intelligence until recently; that the description of the 
veteran as mildly retarded was inaccurate in that his 
cognitive deficits could best be described as dementia; and 
that the records do not confirm that the veteran currently 
has a psychotic disorder.  Dr. R.J.B. went on to explain that 
the veteran's preexisting psychiatric problems would be best 
described as mild in that past records indicated that the 
veteran would have been able to use judgment, show insight, 
think abstractly, and could adapt to change or stress, prior 
to the onset of his dementing condition.  It was further 
noted that prior to the veteran's dementia, concentration was 
not reduced and the veteran was able to establish effective 
relationships with others as reflected by his past marital 
and work history.  Dr. R.J.B. concluded by stating that the 
opinion offered in the July 2006 addendum more accurately 
reflected the veteran's history as documented by the records 
than did the initial report of the November 2005 examination.  

In December 2006, the private Clinical Psychologist who had 
previously examined the veteran in April 2005, Dr. S.L.M., 
offered a report of Psychological Evaluation that was in 
response to a request from the veteran's attorney to state 
"explicitly when [the veteran] started displaying the 
symptoms that warrant a 100 percent rating."  In this 
report, Dr. S.L.M. indicated that her sources of information 
were the clinical interview of the veteran and his spouse, 
psychological testing, letters from the veteran's attorney, 
the December 2005 rating decision, and all information 
gathered for the April 2005 psychological evaluation.  
Following a mental status examination and psychological 
testing, the diagnostic impression on Axis I was 
schizophrenia, residual type (paranoid), and rule-out 
dementia.  The impression on Axis II was mild mental 
retardation.  The GAF assigned was 35.  In summation of her 
findings, Dr. S.L.M. first discussed the criteria for a 100 
percent disability evaluation under the VA rating schedule.  
She then indicated that she was not surprised that the 
current evaluation showed no change in the veteran's 
cognitive and emotional functioning since April 2005, given 
the chronic nature of his symptoms.  She noted that as 
described in the April 2005 evaluation, the veteran was 
incapable of working due to his psychological status since at 
least the early 1950's, having been supported initially by 
his parents and then by his wife since their marriage in 
1976.  Dr. S.L.M. noted that the veteran's wife described 
moderate to severe impairment from at least the 1970's and 
that the veteran was declared partially disabled by VA in the 
1990's.  She then noted that an evaluation performed by R.T., 
Ed.D. in 1994 showed a prominent thought disorder, 
significant distractibility, and impaired recent and remote 
memory, findings that Dr. S.L.M. stated had been replicated 
each time that the veteran had been evaluated since.  
Dr. S.L.M. concluded that it was her belief, based upon all 
available reports and knowledge regarding the chronic nature 
of both schizophrenia and mental retardation, that the 
veteran began displaying the symptoms to warrant a 
100 percent disability rating at least as early as 1994.  

Analysis

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  The effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Accordingly, the relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Cf. Moore v. Nicholson, 21 Vet. App. 
211, 216-17 (2007)

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under § 5110(b)(2) which provides that 
the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  

The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  

As noted above, in May 1944, the RO reduced the evaluation 
for his psychiatric disorder, therein characterized as 
dementia praecox, to 30 percent.  It was further reduced to 
noncompensable in November 1948, as a contemporaneous 
examination had found the disorder to be in remission.  The 
veteran did not file a notice of disagreement within one year 
of having been provided notice of that decision.  

In a May 1991 rating decision, the RO continued the 
noncompensable disability rating for the veteran's 
psychiatric disorder, therein characterized as schizophrenia, 
paranoid type.  The veteran did not file a notice of 
disagreement within one year of having been provided notice 
of that decision.  

The appellant did not file another claim of entitlement to an 
increased disability evaluation for his service-connected 
psychiatric disorder until an informal claim for entitlement 
to an increased evaluation was received on September 30, 
1994.  

In December 2005, the RO granted an increased evaluation from 
50 percent to 100 percent for the veteran's service-connected 
psychiatric disorder, therein characterized as a 
schizophrenia, paranoid type, effective from March 14, 2005.  

Thus, the veteran's claim for an earlier effective date turns 
upon the following question:  What is the earliest date 
between September 30, 1993 (one year prior to date of claim) 
and March 14, 2005 (the currently assigned effective date) 
that it was factually ascertainable that the veteran's 
service-connected paranoid schizophrenia manifested the 
requisite pathology for a 100 percent disability rating?  

Underlying this issue, of course, is an understanding of the 
requisite criteria for the 100 percent rating for the 
veteran's service-connected psychiatric disorder.  To that 
end, it is noted that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
paranoid schizophrenia.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).

Prior to November 7, 1996, a 100 percent evaluation was 
warranted by active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness, as to produce 
total social and industrial inadaptability.  See 38 C.F.R. § 
4.132, Diagnostic Code 9203 (1996).

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

After a careful review of the pertinent evidence of record, 
the Board finds that the preponderance of the evidence is 
against the assignment of an effective date earlier than 
March 14, 2005, for the grant of a 100 percent disability 
evaluation for service-connected paranoid schizophrenia under 
both the previous and amended rating criteria for this 
disorder.  38 C.F.R. §§ 3.102, 4.3, 4.132, Diagnostic Code 
9203 (effective prior to November 7, 1996); 38 C.F.R. §§ 
3.102, 3.400(q)(ii), 4.3, 4.130, Diagnostic Code 9203; 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).

In arriving at this conclusion, the Board has considered all 
of the available evidence in the claims file.  With respect 
to the opinions on the matter offered by lay persons such as 
the veteran, his spouse, and acquaintances, it must be 
asserted that as lay persons they have not been shown to 
possess the medical background required to provide such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

In the category of medical authority from those who do have 
the requisite medical background, the Board has determined 
that the medical history of the pathology associated with the 
veteran's service-connected paranoid schizophrenia between 
1991 and 2005 provided by Dr. R.J.B. in the two addendum to 
his November 2005 VA examination report most accurately 
reflects the contemporaneous medical records for that time 
period.  The Board bases this determination not only upon an 
explicit comparison of the texts of those medical records, 
but also because Dr. R.J.B. provided the most sound reasons 
and bases available as to why his version of events should be 
accepted, and did so with reference to specific medical 
findings in the record and pertinent medical principals that 
supported those findings.  

Dr. R.J.B. wrote that the veteran's psychotic break in 
service resolved relatively soon thereafter, and that 
service-connected schizophrenia appeared to be in long-term 
remission as reflected by the fact that the veteran did not 
seek mental health intervention.  He further noted that the 
reports between 1945 and July 2000 all described either no 
psychiatric symptoms or schizophrenia in remission.  Although 
lay statements in the record appear to suggest otherwise, the 
contemporaneous medical records explicitly support that 
conclusion.  Finding that the veteran's most disabling 
condition was cognitive deficits related to a worsening 
dementia, Dr. R.J.B. noted that the veteran did not exhibit 
any cognitive deficits upon examination in 1991, but that 
from 1994 through the examination in November 2005, the 
veteran's cognitive deficits worsened from mild to severe.  
In the face of this precipitous decline in the veteran's 
overall mental capabilities, the service-connected 
schizophrenia demonstrated only mild psychotic symptoms as 
recently as the November 2005 VA examination.  Significantly, 
Dr. R.J.B. was able to effectively distinguish the disability 
picture associated with the veteran's service-connected 
paranoid schizophrenia from his nonservice-connected 
cognitive disorders (initially diagnosed as mental 
retardation, but later found by Dr. R.J.B. to be dementia), 
and was able to do so without resort to speculation.  Dr. 
R.J.B. was able to unequivocally assign a GAF of 65 to the 
diagnosis of service-connected schizophrenia based upon the 
examination, noting again that the symptoms were relatively 
mild, and that the veteran's primary limitations were said to 
be related to his severe cognitive deficits resulting from 
his nonservice-connected dementia.  

Based upon the opinions of Dr. R.J.B. and the contemporaneous 
record it is clear that the preponderance of the medical 
evidence demonstrated that the disability at issue, paranoid 
schizophrenia, was either in remission or presented with mild 
symptomatology, and that the assignment of the 50 percent 
rating for that time period represented the recognition of 
significant disability.  

What was clearly not shown during that time frame was the 
requisite symptomatology for the 100 percent disability 
rating for paranoid schizophrenia.  Specifically, what was 
not shown by competent medical evidence prior to March 14, 
2005, was severe impairment of social and industrial 
adaptability, active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness, as to produce 
total social and industrial inadaptability.  What was also 
not shown during that period was that the veteran's paranoid 
schizophrenia produced total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

What was in fact shown between 1991 and 2005 as being 
attributed to the service-connected paranoid schizophrenia, 
was nothing more than mild symptomatology in the face of an 
ever-worsening nonservice-connected dementia.  The cognitive 
symptomatology of the worsening dementia was readily 
distinguishable by a competent medical professional, Dr. 
R.J.B.  

In this analysis, the Board acknowledges that at least one 
medical professional,  Dr. R.T., diagnosed active 
schizophrenia within the time frame in question 
(specifically, in November 1994), and found it to be severe.  
The Board finds, however, that the probative value of this 
diagnosis is outweighed by the fact that Dr. R.T. relied 
heavily upon historical information provided by the veteran's 
wife and other lay persons, and it is further outweighed by 
the subsequent examinations that either did not find an 
active disorder or found it to be mild.  

With respect to Dr. R.T.'s reliance upon the history provided 
by lay persons such as the veteran's wife, it is a well 
settled principle that any conclusion that is based on a 
history provided by a lay person such as the veteran's 
spouse, is entitled to little probative weight.  See Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993.  Second, with respect to the subsequent 
examination reports that were in contrast to the findings of 
Dr.R.T., it is noted that they were consistent with each 
other and more reflective of the veteran's overall 
psychiatric picture.  Moreover, Dr. R.T. did not explain why 
the veteran met the criteria for a diagnosis of 
schizophrenia; and did not specify which symptoms satisfied 
the criteria for such a diagnosis.  In contrast, the VA 
examiner who examined the veteran less than one year later in 
June 1995, specifically noting Dr. R.T.'s findings, found 
that the veteran had no major psychiatric symptoms with any 
evidence of schizophrenia.  Thereafter, during the August 
1997 VA examination, the veteran was documented as having a 
depressed affect and being resigned to the problems of 
growing older.  It was not indicated, however, that he 
manifested any of the foregoing criteria for the 100 percent 
rating.  In fact, the examiner found him to be functioning at 
the GAF level of 70 under Axis V.  This same level had been 
documented during the earlier June 1995 VA examination, and 
was consistent with the findings of Dr. R.J.B. in November 
2005 who provided a GAF of 65 due solely to schizophrenia.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing to 
the DSM-IV).  The GAF scale is between 1 and 100.  See Baker 
v. West, 11 Vet. App. 163, 165 (1998) (citing to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV)).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Thus, prior to March 14, 2005, with one exception, the 
psychiatric examiners who evaluated the veteran have 
consistently indicated that the limitations and symptoms 
resulting from the veteran's psychiatric disability alone are 
only mild with some difficulty in social and occupational 
functioning.  This level of disability clearly does not 
approach or approximate the requisite pathology for the 100 
percent disability rating.  

In arriving at this conclusion, the Board has also considered 
the assessment of Dr. S.M.L. who opined that the veteran's 
paranoid schizophrenia had been productive of the requisite 
pathology for the 100 percent rating as early as 1994.  The 
Board finds, however, that the probative value of the opinion 
of Dr. S.M.L. must be largely discounted based upon two very 
critical factors.  First, in arriving at that conclusion, Dr. 
S.M.L. relied upon the descriptions offered by the veteran's 
wife, expressly noting in her opinion summary that the 
veteran's wife had described "moderate to severe impairment 
from at least the 1970's."  Once again, however, any 
conclusion that is based on a history provided by a lay 
person such as the veteran's wife, is entitled to little 
probative weight.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993.  

Second, and just as critically, Dr. S.M.L. relied heavily 
upon the 1994 evaluation of Dr. R.T., expressly stating that 
Dr. R.T.'s evaluation "showed a prominent thought disorder, 
significant distractibility, and impaired recent and remote 
memory, findings that have been replicated each time [the 
veteran] has been evaluated since."  The problem with this 
premise is that it is not true as it relates to the pathology 
associated solely with the veteran's service-connected 
paranoid schizophrenia.  These pathological findings were 
not, in fact, specifically replicated in each subsequent 
examination.  When cognitive impairment was shown, it was 
more prominently associated either with the veteran's 
nonservice-connected mild mental retardation or ever-
worsening dementia.  Significantly, this phenomenon has been 
adequately and fully explained by the well-reasoned opinions 
of Dr. R.J.B.  It is probative to also note that Dr. S.M.L. 
totally discounted other considerations for the veteran's 
impairment, not the least of which was his significant non-
service-connected cognitive disabilities.  

For these reasons, the opinions offered by Dr. R.J.B. with 
respect to the pathology associated with the veteran's 
service-connected paranoid schizophrenia are entitled to 
greater probative value.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that it is not error for the Board 
to favor opinion of one competent medical expert over that of 
another when the Board gives adequate statement of reasons 
and bases).  His medical opinions as well as the 
contemporaneous medical records upon which they were based 
clearly stands against finding that the pathology associated 
with the veteran's paranoid schizophrenia met or approximated 
the criteria for a 100 percent rating under either the 
previous or amended criteria at any time prior to March 14, 
2005.  The preponderance of the evidence being against the 
claim, the benefit of the doubt doctrine does not apply, and 
an effective date earlier than March 14, 2005 for the 
assignment of a 100 percent rating is not warranted.  

Extraschedular Consideration

The Board has also considered whether an earlier effective 
date for a 100 percent disability evaluation was warranted on 
an extra-schedular basis.  In exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate, an extra-schedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

However this does not preclude the Board from concluding, on 
its own, that a claim did not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under § 
3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, it has been contended that the veteran 
is unemployable due to his paranoid schizophrenia, and the 
record shows that he has been unemployed for many years.  
Nonetheless, the Board is of the opinion that the veteran has 
not submitted evidence indicating that his paranoid 
schizophrenia disability affects his employability in ways 
not contemplated by the Rating Schedule, whose percentage 
ratings represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b).  See VAOPGCPREC 6- 
96.

In addition, the veteran has not presented a disability 
picture so unusual or exceptional as to render impractical 
the application of the regular schedular standards.  While 
the evidence shows that he has not been employed, the 
probative evidence does not establish that this lack of 
employment has been solely due to the veteran's psychiatric 
disability (the Board notes that the veteran has found 
unemployable for pension purposes as early as 1986 due to his 
advanced age and lack of practical work experience).  
Furthermore, the evidence does not indicate that the paranoid 
schizophrenia disability has resulted in frequent 
hospitalizations or inpatient care.  In fact, the evidence 
indicates that he has rarely received treatment for this 
disorder.

Referral in this instance was therefore not warranted because 
the evidence does not indicate that the service-connected 
paranoid schizophrenia disability had rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, so as to afford the veteran an effective 
date prior to March 14, 2005, for the assignment of the 100 
percent rating.  

Finally, for the sake of completeness it is noted that since 
the veteran's claim was filed in September 1994, after the 
recision of a potentially applicable regulation, 38 C.F.R. 
§ 4.16 (c) (1993), that regulation is not for application.  
Under that regulation, when the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1993).  Again, that regulation 
was rescinded prior to the veteran's claim, and is thus not 
for application.  

ORDER

Entitlement to an effective date earlier than March 14, 2005, 
for the grant of a 100 percent disability evaluation for 
schizophrenia, paranoid type, is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


